Exhibit 10.2

SECOND AMENDMENT TO ABL/TERM LOAN INTERCREDITOR AGREEMENT

THIS SECOND AMENDMENT TO ABL/TERM LOAN INTERCREDITOR AGREEMENT (this
“Amendment”), dated as of December 17, 2019, is entered into by and among BANK
OF AMERICA, N.A., as agent for the ABL Secured Parties (the “ABL Agent”), BANK
OF AMERICA, N.A., as administrative agent for the Term Loan Secured Parties (the
“Term Loan Agent”), and INSTALLED BUILDING PRODUCTS, INC., a Delaware
corporation (the “Borrower”), on behalf of itself and the other Grantors.

W I T N E S S E T H :

WHEREAS, SUNTRUST BANK (the “Prior ABL Agent”), ROYAL BANK OF CANADA (the
“Existing Term Loan Agent”), the Borrower and the other Grantors from time to
time party thereto previously executed and delivered that certain ABL/Term Loan
Intercreditor Agreement dated as of April 13, 2017, as amended by that certain
First Amendment to ABL/Term Loan Intercreditor Agreement as of June 19, 2018 (as
may be further amended, restated, supplemented, or otherwise modified from time
to time, the “Intercreditor Agreement”); and

WHEREAS, as of the date hereof, the ABL Agent has replaced the Prior ABL Agent
as the ABL Agent for the ABL Secured Parties, and the Term Loan Agent has
replaced the Existing Term Loan Agent as the Term Loan Agent for the Term Loan
Secured Parties;

WHEREAS, the ABL Agent, the Term Loan Agent, the Borrower and the other Grantors
desire to further amend certain provisions of the Intercreditor Agreement as set
forth herein, subject to the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1.     Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the
Intercreditor Agreement shall have the meaning assigned to such term in the
Intercreditor Agreement. Each reference to “hereof,” “hereunder,” “herein,” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Intercreditor Agreement shall
from and after the date hereof refer to the Intercreditor Agreement as amended
hereby.

SECTION 2.     Amendment to Intercreditor Agreement.

(a)     The following definitions in Section 1.01(c) of the Intercreditor
Agreement are hereby amended so that they read, each in its entirety, as
follows:

“ABL Agent” means the Original ABL Agent, and, from and after the date of
execution and delivery of an ABL Substitute Facility, the agent, collateral
agent, trustee or other representative of the lenders or holders of the ABL Debt
Obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity. On the Second Amendment Effective Date,
ABL Agent shall be Bank of America, N.A. as administrative agent under the ABL
Credit Agreement.



--------------------------------------------------------------------------------

“ABL Credit Agreement” means the credit agreement, dated as of the date hereof,
among the Borrower, the ABL Agent, the lenders party thereto from time to time
and the other agents named therein, and any credit agreement, loan agreement,
note agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any ABL Substitute Facility, in each case
(as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time in each case, to the extent not prohibited by the
terms hereof). On the Second Amendment Effective Date, the ABL Credit Agreement
shall be that certain Credit Agreement dated as of September 26, 2019 among Bank
of America, N.A., as administrative agent, the lenders from time to time party
thereto and Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Chicago, Illinois are authorized
or required by law to remain closed.

“Maximum ABL Facility Amount” means the greatest of (i) a principal amount of
$275,000,000, (ii) an amount equal to the Intercreditor Borrowing Base at the
time the applicable ABL Debt Obligations were incurred and (iii) an amount equal
to the aggregate principal amount of all Qualifying ABL Debt.

(b)     The following new definition is added to Section 1.01(c) in appropriate
alphabetical order:

“Second Amendment Effective Date” means December 17, 2019.

SECTION 3.     Condition Precedent. This Amendment shall become effective only
upon the satisfaction of the following condition precedent: the ABL Agent’s
receipt of this Amendment duly executed by each of (i) the ABL Agent, (ii) the
Term Loan Agent, and (iii) the Borrower.

SECTION 4.     Miscellaneous Terms.

(a)     Effect of Agreement. Except as set forth expressly hereinabove, all
terms of the Intercreditor Agreement shall be and remain in full force and
effect, and shall constitute the legal and binding obligation of each party
thereto, enforceable against such party in accordance with their respective
terms.

(a)     Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Amendment by facsimile transmission (or other electronic transmission) shall be
as effective as delivery of a manually signed counterpart of this Amendment.



--------------------------------------------------------------------------------

(b)     Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

(c)     Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(d)     Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

(e)     Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[SIGNATURES ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
ABL/Term Loan Intercreditor Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

ABL AGENT: BANK OF AMERICA, N.A. By:  

/s/ Brian Scawinski

Name:   Brian Scawinski Title:   Authorized Signatory



--------------------------------------------------------------------------------

TERM LOAN AGENT: BANK OF AMERICA, N.A. By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President



--------------------------------------------------------------------------------

BORROWER: INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief  
Financial Officer